Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to due to an apparent inconsistency between Figures 7 and 8 for the following:
 Firstly, consider that Figure 7 clearly illustrates that the electrodes 31,32 and sections 45 are distinct (that sections 45 are between the electrodes 31,32); but lead lines for elements 45 and 31 lead to the same structure in Figure 8.  (Initially, one might think that the lead lines for “45” of Figure 8 should have pointed to portions between the electrodes 31 and 32; but there is no “prominence” (Para 61) between the electrodes of 31 and 32 in Figure 8, while there is a prominence 45 in Figure 7)
Secondly, the prominences (i.e., bump 45 between electrodes 31 and 32, visible in Figure 7) are not apparent in Figure 8.  (Should there be a bump between electrodes 31 and 32 along each of the longitudinal extended slots 50 in Figure 8?)
Finally, what does the serpentine shape along the edges in Figure 8 correspond to in Figure 7, or any other figure?  Now such valley is apparent.  Nothing even in the specification seems to account for such.  

    PNG
    media_image1.png
    281
    645
    media_image1.png
    Greyscale



None of the other figures suggests such, making it confusing as to where Figure 8 is even a different view (of at least one of Figures 1-7), or even an embodiment that is separate from Figures 1-7.
Should Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use” is not statutory.

Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 16 and 24, are the apparatus and method claims intended to be limited to a “soot sensor”?  The preambles are quite clear, but the body of the claims do not relate back to the preambles.  How is one of ordinary skill to comprehend the metes and bounds of each of those 2 claims?  How does Applicant himself comprehend the metes and bounds of each of those 2 claims?  There is a clear disconnect between each of those 2 preambles, and its accompanying claim body, in this regard which raises a concern as to Applicant’s intent in this regard. 
As to claim 16, how does the same “layer” (line 4) provide for 2 “separated electrodes” (line 4)?  The 2 electrodes are separate from each other, so how are they of the same layer?  This is not consistent.  Understand, the intermeshing electrodes means electrode 31 and electrode 32.
As to claim 30, is this a method claim?  Is there claim a mere statement of intended use for the apparatus of claim 16?  What is Applicant’s intent?
As to claim 19, “parallel to each other” is not consistent with the parallel “and” (line 2) perpendicular alternative.
As to claim 24, how does the same “layer” (line 4) provide for 2 “separated and intermeshing electrodes” (lines 4,5)?  The 2 electrodes are separate from each other, so how are they of the same 
As to claim 26, this step overlaps the step of lines 4-5 of claim 24.  The same limitation is claimed twice to some extent.  Isn’t the “a planar electrode layer” (lines 1,2) the same structure as claim 24’s “electrode layer” (line 4, claim 24)?  Note that the same structure has different tags.  Maybe the electrode layer of claim 24 is further limited to “planar”?
As to claim 26, what is “initially” before?  It can’t be the first step of the claim, claim 24 calls for “providing a substrate”. 
As to claim 27, this step overlaps lines 4-5 of claim 24.  This same step is being claimed twice to some extent.
 As to claim 28, this step overlaps lines 4-5 of claim 24.  This same step is being claimed twice to some extent.
As to claim 29, this step overlaps line 6 of claim 24.  This same step is being claimed twice to some extent.
As to claim 30, what is this claim limited to?  Base claim 16 is a method of making.  However, claim 30 calls for a “Use”, which is not a method for making.  This is not consistent.  The “Use” does not even provided for a step, and thus is not even a method (let alone, a method of using).  Is the preamble of this claim have any substantive meaning at all?  Does the claim in its entirety have any substantive meaning at all?  How is one of ordinary skill to grasp the metes and bounds of this claim?

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As to claim 20, the ”or” (line 2) alternative removes the “on the side” (line 6, claim 16) limitation of claim 16.  Applicant 

Claim(s) 16,30,18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huang et al ‘616.
As to claim 16,18, Huang et al 2014/0240616 teach (Figure 7; Para 19) a substrate (101 or 101/100); electrode layer 102 with intermeshing electrodes (Figure 8) electrodes 201; an insulating layer (103a or 103b or 103) formed on the top side of the electrode facing away from the substrate; and wherein the layer 103 has openings in the layer that permit for exposing a surface of the electrodes.  The claim is limited to the body of claim 16, as the body does not related to the preamble.
As to claim 30, this is mere intended use.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al ‘616.
As to claim 22, Huang’s material 103a is not identified, suggestive of any insulating material.
As to claim 23, Huang’s conductive electrode layer 10s is suggestive of any conducting material.

Claim(s) 16,30,18,19,20,21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fukano et al 2010/0244625.
As to claims 16,30,18,19,20,21 Fukano et al ‘625 teach (Figure 1a; Para 43) a substrate 1; meshing electrode fingers on the substrate; cover 6 on the electrodes; openings 15 in the cover 6.  The claim is limited to the body of claim 16, as the body does not related to the preamble.
As to claims 19,20,21, note the slot usage alternative in Figure 11.
 As to claim 30, this is mere intended use.

s 17,19,20,21,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano et al ‘625.
As to claims 17,19,20,21, Fukano teach (Figure 11) larger slot 15 usage for Figure 1A, or even use of the elements of Figure 1A below the cover 11 I Figure 11.  Also, Fukano teach the size of about 50 um (Para 48), suggestive of the claimed range.
As to claim 23, the electrodes may be constructed of any useful metal, suggestive of platinum.
	
Claim 24,25,26,27,28,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al 2011/0248363.
Fujii et al ‘383 teach (Figure 84; Para 408) an embodiment of a pressure sensor providing a substrate with movable electrode 700 above, the electrode being comb shaped and meshing with electrodes 301.  The sensing electrode measures deflection of diaphragm 341 which is part of electrode 301.  
The surrounding structure is not illustrated.
Fujii teaches (Figure 76; Para 378) another embodiment pressure sensor where the cover layer 390 of the sensor employs a laser to form a holes 391 to allow pressure to enter so as to reach the sensing elements within, suggestive of employing such with Figure 84.  The 2 holes 391, are elongated (Figure 74).
As to claim 24,26, it would have been obvious to employ Figure 76’s cover and passage to pass gas to the sensitive elements of Figure 84, because Figure 76 teaches use of such to readily provide such a passage.  
  As to claims 25,27, a laser that induces an “abrasion opening using a laser light” (Para 378) is suggestive of an laser that will so carry such out.
.

Claim(s) 16,30,18,20,21,23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Maeda et al (of the 1449) ‘146.
As to claims 16,30,18,20,21, Maeda et al ‘146 teach (Figure 1a,1c): substrate 11; intermeshing electrodes 24,25; cover with openings 23 that expose the electrodes surfaces.  The holes 23 allow for exposing.
As to claim 23, note “platinum” (Pare 54) teaching.

Claim(s) 16,30,18,19,20,21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hedayat et al 2015/0168285 (of 1449).
As to claims 16,30,19,20,21, Heydayat ‘285 teach intermeshing electrodes on a substrate, covering layer on a side of the electrode, and slot openings 912.  The slots are parallel to each other (Figure 9), and perpendicular to the finger sections (Figures 12).  The slots 912 are large, allowing for viewing/exposure.

Claim(s) 17,22 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heydayat et al ‘285 (of 1449).
As to claim 17, particles collect “within” (Pare 73) the gaps sized sized from 10 to 100 microns (Para 91), suggestive of employing the claimed range to sense soot particles.  In the alternative, it would 
As to claim 22, it would have been obvious to employ protective layer over the sensor area as Haydayat teaches (Figure 74) employing a protective layer 532 for that reason.
As to claim 23, note the “platinum” (Para 216) teaching for sensor elements.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maeda et al 2012/0266646 and Tokuda et al 2012/0047993 teach a soot sensor with intermeshing electrodes.

Any reference crossed off of a 1449 was not in electronic file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861